Citation Nr: 1437326	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  11-21 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for removal of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran testified before the Board in October 2013.  A transcript of that hearing was reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The evidence shows that the basal cell carcinoma, which caused the left eye removal, was not related to service.


CONCLUSION OF LAW

The criteria for service connection for left eye removal disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In September 2010, prior to adjudication of his claim, the RO sent the Veteran a letter providing notice that satisfied the requirements of the VCAA.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran only reported treatment at VA.  VA provided an examination and opinion on the Veteran's left eye removal in June 2014.  There is no assertion or indication that the examination and opinion were inadequate.    

Following the remand directives, the Agency of Original Jurisdiction (AOJ) obtained outstanding VA treatment records and a medical examination.  The examiner adequately discussed the evidence, including noting lay statements and the opinion of an ocularist, and provided detailed rationale.  These actions were in substantial compliance with the remand directives and further remand is not necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings-to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the October 2013 hearing, the undersigned identified the issues and sought evidence concerning the events and treatment leading to the removal of the eye to determine whether any relevant evidence had not been submitted.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran and his sisters are competent to report symptoms and experiences observable by their senses, but not to determine the cause of cancer as this requires specialized knowledge and training to understand the complexities of oncology practice.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds their statements credible as they are detailed and consistent. 

The criteria for service connection for left eye removal have not been met.  See 38 C.F.R. § 3.303.

The Veteran had his left eye removed because of cancer.  VA treatment records show that the Veteran had basal cell carcinoma, which affected his left eye.  VA records show that in the summer of 2009, the Veteran's left eye was removed as treatment for the cancer. 

The Veteran consistently reported an incident in service where debris hit his nose and eye area.  In statements and during the October 2013 hearing, the Veteran reported changing a flat tire, hitting the wheel with a hammer, and having debris fly up and hit his nose and eye.  He reported having a friend bandage his nose but not going for formal treatment.  In a February 2011 letter, the Veteran's sister confirmed receiving a letter from the Veteran explaining the accident with the tire while he was in service.  The Veteran's service personnel records show his military occupation was heavy vehicle driver, corroborating his work with automobiles.  The Veteran has been consistent in his report, and there is no evidence to suggest that this incident did not occur.  The Board, therefore, finds an in-service injury.     

The evidence does not show a causal connection between the in-service injury and the loss of the Veteran's left eye.  In a January 2011statement and the Board hearing, the Veteran reported that the debris in his nose appeared later as a lesion and through the years moved up his nose and behind his left eye.  The Veteran's sister noted, in an August 2010 statement, that he blinked his eyes a lot after returning from service.  In an August 2010 letter, the Veteran reported burning and itching in his eye and the appearance of a sore beginning in 2000.  The Veteran's and his sister's statements show some continuous symptoms; however, the Veteran also reported a clear worsening, or onset of symptoms, around 2000.  The Veteran is not competent to determine the cause of cancer; therefore, his statements are limited in their probative value and do not establish a causal connection.  See Jandreau, 492 F.3d at 1377.   

The record includes two opinions on the cause of the Veteran's cancer.  The VA examiner in June 2014 concluded that the Veteran's loss of eye and basal cell carcinoma were less likely than not related to service.  The examiner reasoned that basal cell carcinoma is the most common human malignancy, affecting elderly patients most frequently.  The risk factors for basal cell carcinoma include fair skin and chronic exposure to sunlight.  Ninety percent of cases occur on the head and neck, with about ten percent of those on the eyelid.  Basal cell carcinoma is by far the most common malignant eyelid tumor.  Because a main risk factor for basal cell carcinoma is sun exposure, there is no evidence to suggest that the debris and trauma in service caused the Veteran's cancer and loss of his eye.    

In a March 2011 letter, HLF provides a positive opinion stating that it is possible that the cancer in the Veteran's left eye was caused by metal in his eye from the incident in service.  HLF is a Board Certified Ocularist, specializing in eye prosthetics.  He is not an optometrist, ophthalmologist, or oncologist; there is no evidence that HLF has a medical degree or training.  The degree of medical expertise of HLF is unclear, but he appears to have less medical expertise than the VA optometrist from June 2014.  HLF's March 2011 opinion provides only a conclusion, is not supported by rationale, and is therefore, inadequate evidence for this decision.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).      

The Veteran has also mentioned exposure to asbestos in service.  Specifically, in his Notice of Disagreement and an April 2011 statement, he reported getting asbestos dust in his eyes.  Guidance from VA chief counsel explains that servicing of friction products, such as brake linings, can have exposure to asbestos.  M21-1MR, Part IV, Subpart ii, 2.C.9.f.  VA chief counsel also provided a list of diseases, which may result from asbestos exposure, including lung cancer, gastrointestinal cancer, urogenital cancer, and mesothelioma.  Id at 2.C.9.c.  Basal cell carcinoma is a skin cancer and is not listed as being associated with asbestos exposure.  See id.  Although it is possible that the Veteran was exposed to asbestos while working on or near brake linings, he reported exposure to both eyes, not just his left eye.  Furthermore, there is no competent evidence that the Veteran's form of cancer and subsequent loss of an eye are related to asbestos exposure.  The June 2014 VA examiner noted that basal cell carcinoma, of which the Veteran was diagnosed, accounts for 90 percent of eyelid tumors.  Basal cell carcinoma has not been noted as resulting from asbestos exposure.  See M21-1MR, Part IV, Subpart ii, 2.C.9.c.

The preponderance of the evidence is against a causal relationship to service, and service connection has not been established.  See 38 C.F.R. § 3.303.  The benefit of the doubt doctrine is inapplicable, and the claim is denied.  See 38 C.F.R. § 3.102.



	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for loss of the left eye is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


